Title: To Thomas Jefferson from Robert Smith, 28 June 1804
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            June 28. 1804
          
          I shall this day have the honor of sending to you Warrants for the two young gentlemen recommended by judge Tyler. You will however be pleased to inform him that the Frigates intended for the Medn. have their full Complement of Midshipmen and that the first services to be performed by these young men will probably be on board of Gun Boats—
          Y.H.S.
          
            Rt Smith 
          
        